Title: To George Washington from Frederick Frelinghuysen, 23 January 1781
From: Frelinghuysen, Frederick
To: Washington, George


                        
                            Sir
                            Turkey January 23. 1781.
                        
                        I followed the Jersey Revolters as early on Sunday Morning as the weather would permit, but contrary to my
                            expectation they had marched all night, & I did not overtake them untill yesterday Morning at Chatham—When I
                            arrived they were paraded near the Town, where I read to them the Resolution mentioned in my last, which Mr Caldwell had
                            already fully explained to them. The greater part of them expressed the greatest Satisfaction with the Measure adopted by
                            the Legislature, and agreed to return to their duty—Some however declared they would persist, untill similar Terms were
                            offered them to those granted the Pensylvanians, particularly insisting upon the Commissioners recieving the Oaths of the
                            Soldiers as Evidence respecting their Enlistments: But Mr Caldwell & myself refusing to hear them whilst out of
                            the Line of their duty, & the Militia collecting in great numbers at Springfield with a determination to reduce
                            them by Force, very much alarmed them, so that they this morning waited upon Colonel Dayton with a Request for a general
                            Pardon, upon recieving the Promise of which, they engaged immediately to return to the orders of their officers. Colonel
                            Dayton consulted with the Officers of the Brigade who were at Chatham and also with Mr Caldwell & myself, as
                            commissioners, on the propriety of granting their Request; and though we concieved it would be attended with beneficial
                            consequences to make Examples of the Principals, yet considering their great Penitence, & their being unacquainted
                            with the Resolution of the Legislature directing an enquiry into their enlistments, & the very great Lenity
                            exercised towards the more criminal Pensylvanians, we generally advised a Pardon to be proffered to all such as should
                            instantly return to their Obedience; which was accordingly proclaimed to them this afternoon, when they manifested their
                            Joy by three unanimous Cheers, & immediately put themselves under the Command of Their proper Officers. I am happy
                            in being able to add that only a small part of the Brigade engaged in this Mutiny, their party when largest consisting of
                            no more than one hundred & sixty men; a considerable number being absent on Detachments, & a greater
                            number by permission of their Officers, having retired into the Country when the Tumult commenced.
                        The Commissioners have appointed to attend at Pumpton on Tuesday next, & from what I can collect from
                            the Officers of the Brigade, very few of the Soldiers will be found entitled to a Discharge--Every possible Step shall be
                            taken to quiet their minds, & I have every reason to hope that no very evil Consequences will follow from this
                            partial Revolt. I am, Sir, Your Excellency’s Most Obedient and most humble Servant
                        
                            Fred. Frelinghuysen
                        
                    